933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Hiawatha LEE, Petitioner-Appellant,v.Edward MURRAY, Respondent-Appellee.
No. 90-6893.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1990.Decided May 22, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-208-R)
Tyrone Hiawatha Lee, appellant pro se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Va., for appellee.
W.D.Va.
DISMISSED.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Tyrone Hiawatha Lee seeks to appeal the district court's order denying his motion for reconsideration of the dismissal of his petition for relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Lee's motion for appointment of counsel, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Lee v. Murray, CA-90-208-R (W.D.Va. Sept. 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.